378 U.S. 565 (1964)
HILL, AUDITOR OF CLARKE COUNTY, IOWA, ET AL.
v.
DAVIS ET AL.
No. 1079.
Supreme Court of United States.
Decided June 22, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF IOWA.
Ward Reynoldson for appellants.
Robert F. Wilson for appellees.
PER CURIAM.
The judgment below is affirmed. Reynolds v. Sims, 377 U.S. 533. The case is remanded for further proceedings, with respect to relief, consistent with the views stated in our opinions in Reynolds v. Sims and in the other cases relating to state legislative apportionment decided along with Reynolds, should that become necessary. Since this appeal presents no question as to the correctness of the District Court's later decision upholding the validity of the temporary reapportionment plan enacted by the Iowa General Assembly in February 1964, we do not consider or pass upon this matter.
MR. JUSTICE CLARK would affirm on the grounds stated in his opinion in Reynolds v. Sims, 377 U.S. 533, 587.
MR. JUSTICE STEWART would affirm the judgment insofar as it holds that Iowa's system of legislative apportionment violates the Equal Protection Clause.
MR. JUSTICE HARLAN dissents for the reasons stated in his dissenting opinion in Reynolds v. Sims, 377 U.S. 533, 589.